IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                : No. 2 DB 2020 (No. 16 RST 2020)
                                :
                                :
MARIA COLLETT                   : Attorney Registration No. 87166
                                :
PETITION FOR REINSTATEMENT      : (Montgomery County)
 FROM ADMINISTRATIVE SUSPENSION :


                                       ORDER


 PER CURIAM


        AND NOW, this 9th day of March, 2020, the Report and Recommendation of

 Disciplinary Board Member dated March 1, 2020, is approved and it is ORDERED that

 Maria Collett, who has been on Administrative Suspension, has never been suspended

 or disbarred, and has demonstrated that she has the moral qualifications, competency

 and learning in law required for admission to practice in the Commonwealth, shall be and

 is, hereby reinstated to active status as a member of the Bar of this Commonwealth. The

 expenses incurred by the Board in the investigation and processing of this matter shall

 be paid by the Petitioner.